Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4 and 7-8 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 3 Takao et al. (US. 2014/0191705 A1) teaches “A storage battery unit comprising: a storage battery; a unit power terminal that inputs and outputs a DC power of the storage battery; and a mounting port in which a connector is mounted, the connector being configured to electrically connect the unit power terminal and an external power converter for performing conversion between a DC power and an AC power, the connector also including a connector power terminal connected to the unit power terminal, wherein in a status in which the connector is being removed from the mounting port, it is impossible to mount the connector to the mounting port while the unit power terminal is enabled to input and output a DC power, and it is possible to mount the connector to the mounting port while the unit power terminal is not inputting and outputting a DC power.”(Storage Battery unit 10, unit power terminal 18, storage battery 13, connector 27, power converter 23)
Takao et al. (US. 2014/0191705 A1) does not teach “wherein the connector includes a first connector surface on which the connector power terminal is provided and a second connector surface provided to a side of the first connector surface and having a connector recess, wherein the mounting port includes: a first port surface wherein the storage battery unit further comprises a movable piece movable between a position in which the movable piece projects from the second port surface and a position in which the movable piece does not project from the second port surface, 2Application No. 16/627,754Docket No.: 065933-0777 Reply to Office Action of June 21, 2021 wherein when the connector is mounted to the mounting port, the movable piece is set in the connector recess when the movable piece projects from the second port surface, and wherein the unit power terminal inputs and outputs a DC power when the movable piece projects from the second port surface, and the unit power terminal does not input and output a DC power when the movable piece does not project from the second port surface.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 3, these limitations, in combination with remaining limitations of the amended claim 3, are neither taught nor suggested by the prior art of record, therefore the amended claim 3 is allowable.
Claim 7 is dependent on the amended claim 3 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 4 Takao et al. (US. 2014/0191705 A1) teaches “A storage battery unit comprising: a storage battery; a unit power terminal that inputs and outputs a DC power of the storage battery; and a mounting port in which a connector is mounted, the connector being configured to electrically connect the unit power terminal and an external power converter for performing conversion between a DC power and an AC power, the connector also including a connector power terminal connected to the unit power terminal, wherein in a status in which the connector is being removed from the mounting port, it is impossible to mount the connector to the mounting port while the unit power terminal is enabled to input and output a DC power, and it is possible to mount the connector to the mounting port while the unit power terminal is not inputting and outputting a DC power.” (Storage Battery unit 10, unit power terminal 18, storage battery 13, connector 27, power converter 23)
Takao et al. (US. 2014/0191705 A1) does not teach “wherein the mounting port includes a switch for operating the storage battery, wherein in a status in which the connector is being removed from the mounting port, it is possible to mount the connector to the mounting port while the switch is being turned off, and it is impossible to mount the connector to the mounting port while the switch is being turned on, and wherein in a status in which the connector is being mounted to the mounting port, it is possible to remove the connector from the mounting port while the switch is being turned off, and it is impossible to remove the connector from the mounting port while the switch is being turned on.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 4, these limitations, in combination with remaining limitations of the amended claim 4, are neither taught nor suggested by the prior art of record, therefore the amended claim 4 is allowable.
Claim 8 is dependent on the amended claim 4 and are therefore allowable for the same reasons.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831